By the Court.
1. W. sued upon a note. The answer set up payments of usurious interest. The reply stated that the original loan was made upon a note for $1,500; that it was renewed several times. That after said payments of usury it was agreed by and between the payee and principal maker “that there should then be a final settlement and payment of said loan and interest, and that said loan should not be continued longer.” But the said principal debtor “not then being ready to pay,” a new note for $1,500 (made by and payable to same parties as the original note) was delivered and accepted “ in payment of said former notes and not in renewal thereof.” This was the note sued on. The common pleas overruled a demurrer to this reply.
Held: The reply did not describe “a complete settlement and liquidation between the parties and voluntary payment of interest ” (12 Ohio, 159) such as bars inquiry for and deduction of legal interest. As stated it represented a plain attempt to evade the usury laws of the State, and the demurrer should have been sustained.
2. The common pleas rendered a judgment in January, 1879. The district court dismissed a petition in error in March, 1880. A second petition in error was filed in the same court. The dismissal of 1880 was pleaded in bar, and in March, 1881, this plea was sustained by a judgment of dismissal. In September, 1881, a petition in error was filed in the supreme court, asking the reversal, first, of the judgment of 1880, and second, of that of 1881.
*631Held: In tlie absence of any motion to this petition, all of it relating to the judgment of 1881 is treated as surplus-age. The judgment of 1881 ceases to operate except as to its own costs, after the judgment of 1880 is reversed.

Judgment of district court and common pleas reversed.